


109 HR 6015 IH: To enhance border security through the use

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6015
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Rogers of Alabama
			 (for himself, Mr. Blunt,
			 Mr. Cantor,
			 Mr. Hunter,
			 Mr. Tancredo,
			 Mr. McCaul of Texas,
			 Mr. McCotter,
			 Mr. Jones of North Carolina,
			 Mr. Everett,
			 Mr. Bachus,
			 Mr. Aderholt,
			 Mr. Bonner, and
			 Mrs. Musgrave) introduced the
			 following bill; which was referred to the Committee on Homeland
			 Security
		
		A BILL
		To enhance border security through the use
		  of temporary support personnel, expansion of Border Patrol agent training,
		  increased hiring authority, support for local law enforcement agencies, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Secure
			 the Border Now Act of 2006.
		2.Strengthening
			 border patrol recruitment and retentionIn order to address the recruitment and
			 retention challenges faced by United States Customs and Border Protection, the
			 Secretary of Homeland Security shall establish a plan, consistent with existing
			 Federal statutes applicable to pay, recruitment, relocation, and retention of
			 Federal law enforcement officers. Such plan shall include the following
			 components:
			(1)The establishment of a recruitment
			 incentive for Border patrol agents.
			(2)The establishment
			 of a retention plan, including the payment of bonuses to Border Patrol agents
			 for every year of service after the first two years of service.
			(3)An
			 increase in the pay percentage differentials to Border Patrol agents in certain
			 high-cost areas in the San Diego, El Centro, Yuma, and Tucson sectors
			 consistent with entry-level pay to other Federal, State, and local law
			 enforcement agencies.
			(4)The establishment
			 of a mechanism whereby Border Patrol agents can transfer from one location to
			 another after the first two years of service in their initial duty
			 location.
			3.Cost-effective
			 enhancements to border security
			(a)In
			 generalThe Secretary of Homeland Security shall take such steps
			 as may be necessary to control the costs of hiring, training, and deploying new
			 Border Patrol agents, including—
				(1)permitting
			 individuals who are in training to become Border Patrol agents to waive certain
			 course requirements of such training if such individuals have earlier satisfied
			 such requirements in a similar or comparable manner as determined by the
			 Secretary; and
				(2)conducting a
			 competitive sourcing study to compare the costs of training new Border Patrol
			 agents at a non-profit or private training facility, including the use of
			 private training facilities to conduct portions of such training.
				(b)Limitation on
			 per-agent cost of training
				(1)In
			 generalExcept as provided in paragraph (2), the Secretary shall
			 take such steps as may be necessary to ensure that the fiscal year 2007
			 per-agent cost of hiring, training, and deploying each new Border Patrol agent
			 does not exceed $150,000.
				(2)Exception and
			 certification
					(A)In
			 generalIf the Secretary determines that the per-agent cost
			 referred to in paragraph (1) exceeds $150,000, the Secretary shall promptly
			 submit to the Committee on Homeland Security of the House of Representatives
			 and the Committee on Homeland Security and Governmental Affairs of the Senate a
			 certification explaining why such per-agent cost exceeds such amount.
					(B)Temporary
			 suspension of trainingUntil the Secretary receives from the
			 committees specified in subparagraph (A) an approval with respect to such
			 increased per-agent cost, the Secretary shall suspend any new hiring, training,
			 and deploying of Border Patrol agents.
					4.Continuation of
			 authority to appoint and maintain a cadre of Federal annuitants to support
			 training for border security purposesSection 1202(a) of the 2002 Supplemental
			 Appropriations Act for Further Recovery From and Response To Terrorist Attacks
			 on the United States (Public Law 107–206; 42 U.S.C. 3771 note) is amended in
			 the first sentence—
			(1)by striking
			 enactment of this Act and inserting enactment of the
			 Secure the Border Now Act of 2006; and
			(2)by striking
			 250 and inserting 350.
			5.Border patrol
			 training expansion
			(a)In
			 generalThe Secretary of Homeland Security shall enter into
			 agreements with law enforcement training academies operated by State and local
			 governments, universities, nonprofit organizations, and private companies to
			 replicate, in whole or in part, the initial training provided to new Border
			 Patrol agents.
			(b)UtilizationThe Secretary shall utilize the authority
			 described in subsection (a) for fiscal years 2007 through 2011 or until such
			 time as the Secretary certifies to the Committee on Homeland Security of the
			 House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate that such authority is no longer necessary
			 or cost-effective in order to train sufficient numbers of Border Patrol agents
			 each year to secure the international land and maritime borders of the United
			 States.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for each of fiscal years 2007 through 2011 such sums as may be
			 necessary to fund such training.
			6.Authority for
			 Customs and Border Protection to appoint and maintain a cadre of Federal
			 annuitants for border security purposes
			(a)In
			 generalNotwithstanding any other provision of law, the
			 Commissioner of United States Customs and Border Protection (CBP) may, for a
			 period ending not later than five years after the date of the enactment of this
			 Act, appoint and employ up to 500 Federal annuitants to any position in CBP
			 that supports the President’s initiative to aggressively accelerate the ability
			 of CBP to secure the international land and maritime borders of the United
			 States—
				(1)without regard to
			 any provision of title 5, United States Code, which might otherwise require the
			 application of competitive hiring procedures; and
				(2)who shall not be
			 subject to any reduction in pay (for annuity allocable to the period of actual
			 employment) under the provisions of section 8344 or 8468 of such title or
			 similar provision of any other retirement system for employees.
				(b)Rule of
			 constructionA reemployed Federal annuitant as to whom a waiver
			 of reduction under subsection (a)(2) applies shall not, for any period during
			 which such waiver is in effect, be considered an employee for purposes of
			 subchapter III of chapter 83 or chapter 84 of title 5, United States Code, or
			 such other retirement system (referred to in such subsection) as may
			 apply.
			(c)No
			 displacementNo appointment under this section may be made if
			 such appointment would result in the displacement of any employee.
			(d)CountingThe
			 counting of Federal annuitants shall be done on a full-time equivalent
			 basis.
			(e)DefinitionsFor
			 purposes of this section:
				(1)Federal
			 annuitantThe term Federal annuitant means an
			 employee who has retired under the Civil Service Retirement System, the Federal
			 Employees’ Retirement System, or any other retirement system for Federal
			 employees.
				(2)EmployeeThe
			 term employee has the meaning given such term in section 2105 of
			 title 5, United States Code.
				7.Use of temporary
			 support personnel
			(a)In
			 generalThe Secretary of Homeland Security shall enter into
			 contracts with private entities for the purpose of providing necessary
			 administrative and other support to Border Patrol agents and Customs and Border
			 Protection Officers deployed at United States ports of entry or along the
			 international land and maritime borders of the United States.
			(b)RequirementsThe
			 Secretary shall—
				(1)not later than 90
			 days after the date of the enactment of this Act, publish a request for
			 proposal to hire administrative support staff to monitor cameras, analyze
			 intelligence, process paperwork, construct roads and vehicle barriers, and
			 perform such other duties as determined by the Secretary; and
				(2)terminate the use
			 of the private entities referred to in subsection (a) when the Secretary
			 submits to the Committee on Homeland Security of the House of Representatives
			 and the Committee on Homeland Security and Governmental Affairs of the Senate
			 that a sufficient number of permanent Federal support staff have been hired and
			 trained so that Border Patrol agents and Customs and Border Protection Officers
			 do not perform duties for which they were not specifically trained.
				8.Use of temporary
			 security personnel for border security functions
			(a)In
			 generalThe Secretary of Homeland Security shall enter into
			 contracts with private entities for the purpose of providing enhanced capacity
			 to United States Customs and Border Protection to secure the international land
			 and maritime borders of the United States.
			(b)RequirementsThe
			 Secretary shall—
				(1)not later than 90
			 days after the date of the enactment of this Act, direct the Federal Protective
			 Service of United States Immigration and Customs Enforcement to hire level II
			 security personnel drawn from the General Services Administration General
			 Schedule, or publish a request for proposal to hire similar, highly trained,
			 private security personnel, in accordance with the Secretary’s authority
			 described in subsection (a);
				(2)ensure that such
			 security personnel shall number not fewer than 5,000 and not more than 8,000
			 individuals;
				(3)in accordance with subsection (d), ensure
			 that the Chief Security Officer of United States Customs and Border Protection
			 specifies the requirements that such security personnel must meet or exceed;
			 and
				(4)terminate the use of such security
			 personnel at the time that the number of full-time active-duty Border Patrol
			 agents reaches authorized levels of personnel as provided in such
			 section.
				(c)ReductionThe
			 number of personnel hired under this section shall be reduced at a rate
			 commensurate with the number of new Border Patrol agents hired in accordance
			 with section 5202 of the Intelligence Reform and Terrorism Prevention Act of
			 2004 (Public Law 108–458).
			(d)Requirements
			 relating to security personnelThe requirements referred to in subsection
			 (b)(3) for security personnel shall include a background investigation
			 consisting of criminal and financial history checks, a review of the
			 individual’s citizenship status, a drug test, and health and psychological
			 screening. Security personnel described in this section shall also possess
			 prior law enforcement, military, or other similar experience.
			(e)Rule of
			 constructionNothing in this section shall be construed as
			 providing the Secretary with the authority to hire private citizens for the
			 purpose stated in this section.
			9.Permitted use of
			 Homeland Security grant funds for border security activities
			(a)ReimbursementThe Secretary of Homeland Security may
			 allow the recipient of amounts under a covered grant to use those amounts to
			 reimburse itself for costs it incurs in carrying out any terrorism prevention
			 or deterrence activity that—
				(1)relates to the enforcement of Federal laws
			 aimed at preventing the unlawful entry of persons or things into the United
			 States, including activities such as detecting or responding to such an
			 unlawful entry or providing support to another entity relating to preventing
			 such an unlawful entry;
				(2)is usually a Federal duty carried out by a
			 Federal agency; and
				(3)is carried out under agreement with a
			 Federal agency.
				(b)Use of Prior
			 Year FundsSubsection (a)
			 shall apply to all covered grant funds received by a State, local government,
			 or Indian tribe at any time on or after October 1, 2001.
			(c)Covered
			 GrantsFor purposes of
			 subsection (a), the term covered grant means grants provided by
			 the Department of Homeland Security to States, local governments, or Indian
			 tribes administered under the following programs:
				(1)State Homeland
			 Security Grant ProgramThe
			 State Homeland Security Grant Program of the Department, or any successor to
			 such grant program.
				(2)Urban Area
			 Security InitiativeThe Urban
			 Area Security Initiative of the Department, or any successor to such grant
			 program.
				(3)Law Enforcement
			 Terrorism Prevention ProgramThe Law Enforcement Terrorism Prevention
			 Program of the Department, or any successor to such grant program.
				
